Citation Nr: 1413102	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-27 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to September 1970.  He is a recipient of the Combat Action Ribbon.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  This matter was remanded in August 2012 for additional development.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal (e.g., appellate brief).  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 


FINDING OF FACT

The Veteran's tinnitus had onset during service.


CONCLUSION OF LAW

Tinnitus was incurred in combat service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

To the extent that the action taken hereinbelow is fully favorable to the Veteran, further discussion of VCAA is not required at this time.

In general, service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' -- the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(a).

The Veteran avers that tinnitus began in service due to noise exposure in service.  See October 2009 Statement.  After a careful consideration of the evidence, the Board finds that service connection for tinnitus on a direct basis is warranted for the reasons set out below.  Thus, a discussion of service connection on a secondary basis is unnecessary.  

In this case, there is a current diagnoses of tinnitus as the Veteran has provided competent and credible lay testimony of tinnitus, which was confirmed by 2010 VA examination.  38 C.F.R. § 3.303(a); Holton, 557 F.3d at 1366.  Second, the appellant's service records permit the undersigned to find that he served in combat.  As the Veteran's service records demonstrate he served in combat in Vietnam as a rifleman, noise exposure is conceded.  See 38 U.S.C.A. § 1154(b) (West 2002).  The finding that the Veteran engaged in combat is significant because it allows a combat veteran to use "satisfactory lay or other evidence" to establish that he was injured or incurred a disability while on active duty, even in cases where "there is no official record" that such injury or disability occurred.  Reeves v. Shinseki, 682 F.3d 988, 998 (Fed. Cir. 2012) (quoting 38 U.S.C.A. § 1154(b)).  The Board therefore accepts the Veteran's testimony that he suffered acoustic trauma in service.  Moreover, the fact that the claimed cause of the Veteran's tinnitus, i.e., acoustic trauma from being a rifleman in combat, is therefore established by his testimony, does not prevent him from also invoking the section 1154(b) presumption in order to show that he incurred the disability itself while in service.  Reeves, 682 F.3d at 999.

The Veteran has stated on his claim form that he experienced tinnitus in service and since that time.  The Veteran was afforded a VA examination in February 2010 where he reported intermitted tinnitus bilaterally.  The examination report indicated that his "whistling" first began around 20 to 25 years ago and it occurred on a daily basis, usually lasting around 1 to 4 hours at a time.  From this, the VA examiner provided a negative nexus opinion based in part on how the Veteran first noticed it approximately 20 to 25 years ago (15 to 20 years post service).  Therefore, due to the delay in symptoms reported by the Veteran and the lack of documentation to support a claim, a negative nexus opinion was rendered.  In January 2012, an addendum opinion to address tinnitus as secondary to service-connected hearing loss disability was obtained.  Without a review of the case file and without any supporting rationale, a negative opinion on secondary service connection was rendered.  The Board assigned no probative value to this opinion, and as a result, remanded for a clarifying opinion, which was provided in September 2012 from a different VA audiologist.  The September 2012 VA examiner again relied on the February 2010 examiner's report that tinnitus first began 15 to 20 years after service, which is contrary to what the Veteran has indicated in the record.  Similarly, the Board assigns low probative value to the opinion addressing secondary service connection because she discusses how hearing loss and tinnitus are not necessarily mutually occurring disabilities as they have varying causes for presentation in a person.  She did not actually render an opinion as to whether tinnitus is proximately due to, the result of, or aggravated by the service-connected hearing loss disability.   

Here, the Board notes that the VA examiners did not consider the Veteran's testimony of record indicating his experience of tinnitus since exposure to noise in service.  The Veteran's statements to VA concerning continuity of tinnitus since service are not in conflict with his statement to the February 2010 VA examiner whose report noted that the Veteran first noticed "whistling" approximately 15 to 20 years after separation from service.  We note that the Veteran indicated that he had intermittent tinnitus, so it is plausible that he first experienced tinnitus, or ringing in his ears, immediately after noise exposure in service, and then noticed the tinnitus manifested by whistling some 15 to 20 years later.  There is no statement that his tinnitus was always manifest by whistling or how tinnitus initially presented in him.  With reasonable doubt resolved in favor of the Veteran, the Board finds his statements during the course of the appeal that tinnitus had its onset during service to be credible.  38 U.S.C.A. § 5107.  The Veteran is also competent to make this statement.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").

As the February 2010 and September 2012 VA examiners' conclusions were based on inaccurate factual premises, and did not consider the Veteran's competent and credible lay statements asserting experiencing of tinnitus in service, their opinion is of no probative value.  Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If the opinion is based on an inaccurate factual premise, then it is correct to discount it entirely") (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)).  The Board is left with this combat Veteran's competent, credible statements indicating that he incurred tinnitus in service. 

There are certain situations in which lay evidence may suffice to prove service connection on its own merits, even in the absence of evidence in the service treatment records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2008).  This is one such case.  As indicated in Reeves, the combat presumption may operate to establish that the Veteran incurred tinnitus while in service and the evidence in this case supports the Veteran's statements that he incurred his tinnitus in service.  Thus, service connection under 38 C.F.R. § 3.303(a) on a direct basis is warranted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
H. N. SCHWARTZ 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


